Citation Nr: 0640018	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  05-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to the receipt of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from February 1969 to 
August 1972, with periods of time lost due to absence without 
official leave (AWOL).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision by the RO.  This 
appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The appellant's service was terminated by a discharge 
under other than honorable conditions, issued as a result of 
a continuous period of AWOL of more than 180 days.

2.  The appellant was not insane at the time he committed the 
offense that led to his discharge.

3.  The appellant's prolonged unauthorized absence was not 
warranted by compelling circumstances.


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to the receipt of VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5303 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.12, 
3.159, 3.354 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant maintains that the character of his discharge 
should not be a bar to the receipt of VA benefits.  He 
acknowledges that he had periods of AWOL, but contends, in 
essence, that he should be eligible for benefits based on 
meritorious service in Vietnam.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in March 2004.  That letter, which was sent before 
the RO entered the decision on appeal in August 2004, 
informed the appellant of the information and evidence 
required to substantiate his claim-including evidence that 
his discharge from service was other than dishonorable-and 
enclosed a copy of the pertinent regulation (38 C.F.R. 
§ 3.12).   He was notified of his and VA's respective duties 
for obtaining the information and evidence, and he was 
informed, in essence, that he could submit additional 
materials in support of his claim.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" 
contemplates, among other things, that VA will help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service personnel 
records have been obtained, as have his service medical 
records and all available information as to the facts and 
circumstances of his discharge.  No additional development is 
required.

II.  The Merits of the Appellant's Appeal

Generally speaking, if a person receives a discharge under 
other than honorable conditions, issued as a result of a 
period of AWOL for a continuous period of at least 180 days, 
the discharge will serve as a bar to the receipt of VA 
benefits.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12(c)(6) (2006).  Such a discharge will not be a bar, 
however, if it is found that the person was insane at the 
time of committing the offense.  38 C.F.R. § 3.12(b).  Nor 
will the discharge serve as a bar if there are compelling 
circumstances to warrant the prolonged absence.  Id. 
§ 3.12(c)(6).

An "insane person" is defined by VA regulation as one who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  See 
38 C.F.R. § 3.354(a).

In determining whether there are "compelling circumstances" 
to warrant a prolonged absence, the length and character of 
service exclusive of the period of prolonged AWOL will be 
considered.  38 C.F.R. § 3.12(c)(6)(i).  Service exclusive of 
the period of prolonged AWOL should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the Nation.  Id.  
Consideration is also given to the reasons offered for going 
AWOL, including family emergencies or obligations, or similar 
types of obligations or duties owed to third parties.  Id. 
§ 3.12(c)(6)(ii).  The reasons for going AWOL should be 
evaluated in terms of the person's age, cultural background, 
educational level, and judgmental maturity, and consideration 
should be given to how the situation appeared to the person 
himself, and not how the adjudicator might have reacted.  
Hardship or suffering incurred during overseas service, or as 
a result of combat wounds or other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  Id.

In the present case, the evidence shows that the appellant 
had periods of AWOL from December 14, 1970 to June 8, 1971 
(approximately 177 days), and from July 21, 1971 to July 29, 
1972 (approximately 375 days).  In August 1972, charges were 
entered as to both periods.  Later that same month, the 
appellant requested a Discharge for the Good of the Service.  
In reviewing his request, it was noted that his conduct had 
rendered him triable by court-martial under circumstances 
that could lead to a bad conduct or dishonorable discharge, 
but that the administrative burdens involved in courts-
martial and possible confinement were not considered 
warranted in view of the nature of the offense.  His request 
for discharge was approved, and he was issued an Undesirable 
Discharge Certificate (DD Form 258A).  The discharge was 
characterized as "Other Than Honorable."

As illustrated by the foregoing, it is clear that the 
appellant's service was terminated by a discharge under other 
than honorable conditions, issued as a result of absence 
without official leave (AWOL) for a continuous period of at 
least 180 days.  The questions that remain, in terms of 
whether the appellant's discharge is a bar to the receipt of 
VA benefits, are whether the appellant was insane at the time 
of committing the offense and, if not, whether there are 
compelling circumstances to warrant his prolonged absence.

As to the first of these questions, the Board finds that the 
preponderance of the evidence is against a finding that the 
appellant was insane at the time he committed the offense at 
issue.  The appellant says that he went AWOL because he had 
difficulty adapting to stateside duty after returning from 
Vietnam.  However, the appellant's service medical records 
are completely negative for any suggestion of insanity.  
Indeed, on in-service examination in August 1972, immediately 
after his return from the last period of AWOL, he expressly 
denied having any history of depression, excessive worry, 
loss of memory, amnesia, or nervous trouble, and was found to 
be normal from a psychiatric standpoint.  Further, he has 
testified that he became addicted to drugs in Vietnam, and 
continued to use them after his return to the states.  Thus, 
it appears that, to the extent that he had difficulty 
adapting following his return from Vietnam, his difficulty 
may have been due, at least in part, to his own willful 
misconduct, rather than to innocently-acquired mental 
disease.  See, e.g., 38 C.F.R. § 3.301(c)(3).  The greater 
weight of the evidence is against a finding of insanity.

The Board also finds that the preponderance of the evidence 
is against a finding that there are compelling circumstances 
to warrant the appellant's prolonged absence.  The Board 
acknowledges that the appellant's service included 
approximately 21/2 years of service exclusive of his last 
period of AWOL, that he received several awards and 
decorations during service-including an Army Commendation 
Medal-and that he had excellent conduct and efficiency 
ratings while serving in Vietnam.  The Board notes, however, 
that the appellant had a total of three periods of AWOL 
during service, totaling approximately 581 days.  On the 
first occasion (involving a period of approximately 29 days), 
he was convicted by special court martial.  On the second and 
third occasions, he returned to duty only because he was 
apprehended.  In the Board's view, the appellant's repeated 
absences from duty, exclusive of the final period of AWOL, 
are tantamount to desertion and preclude a finding that his 
service during the earlier time frame, when viewed in its 
totality, was honest, faithful, and meritorious and of 
benefit to the Nation.  This is especially true when 
considered in conjunction with his admitted use of illicit 
drugs, both while on duty in Vietnam and afterward.

The Board has considered the appellant's reasons for going 
AWOL, including his difficulty in adapting to stateside life, 
and his statements in service to the effect that he had a lot 
of problems at home and bills that he could not meet on his 
Army pay.  The Board has also considered the fact that the 
appellant served in the infantry in Vietnam-where he 
contracted malaria and bronchitis, and otherwise endured the 
hardships of overseas service-and that he had only 10 years 
of formal education.  However, the Board notes that the 
appellant was more than 22 years of age when he committed the 
offense in question.  He was born in the United States, 
raised Roman Catholic and, at the outset of his service, was 
provided training with respect to the military code of 
conduct.  There is nothing in the record to suggest that he 
was unable to appreciate the gravity of his actions, or his 
commitment to the military, due to factors such as age, 
cultural background, educational level, and/or judgmental 
maturity.  Further, the Board is not persuaded that duty-
related hardships in Vietnam, as opposed to his abuse of 
illicit drugs, precipitated his self-described inability to 
adapt and the decision to go AWOL.  "Compelling 
circumstances" for the appellant's prolonged absence do not 
exist.

The Board is cognizant of the fact that, after service, in 
June 1979, the appellant's discharge was upgraded to "Under 
Honorable Conditions" by an Army Discharge Review Board 
established under 10 U.S.C.A. § 1553.  However, VA 
regulations provide that an honorable or general discharge 
issued on or after October 8, 1977 by a discharge review 
board established under 10 U.S.C.A. § 1553 cannot operate to 
set aside a bar to benefits imposed under 38 C.F.R. 
§ 3.12(c).  38 C.F.R. § 3.12(g) & (h).  The appeal must be 
denied.




ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


